 

 

IN THE UNITED STATES DISTRICT COURT

2 .
FOR THE SoUTHERN DlsTRlcT oF GEoRGGli-E mm 29 PM " 97

ch-"=a___ ' c
DUBLIN DIVISION L“‘S, J~Wfl<éa_a

l‘j\ l \
L. i,‘r\_.\ ,‘ dl L-:

COREY LEWIS COLEMAN,
Plaintiff,
v.

WILLlAl\/l DANFORTI-I, Warden, Teli`air
State Prison; SAM ZANDERS, Deputy
Warden, Telfair State Prison; LT. RODNEY
MCCLOUD, Unit Manager, Telfair State
Prison; LIEUTENANT WILCOX, Telfair
State Prison, SERGEANT JORDAN-
THOl\/IAS, Telt`air State Prison; SERGEANT
TAYLOR, Telfair State Prison; OFFICER
BELL, Cert. Ofticer, Telfair State Prison;
JILL CRAVEY, Nurse, Telfair Statc Prison;
DR. CI-IANEY, Telfair State Prison; and
JOHN DOE, Cert. Officer Telfair State
Prison,

CV 316-095

Defendants.

\-J\.-J\.,/\,/\_/\_/\_/\_/\./\/V\_/\_/\_/\_/\_/\`/\.,/\_/\_/\_/

ORDER

At’cer a careful, de novo review of the file, the Court concurs With the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation ot`tl'ie Magistrate Judge as its opinion,
DENIES Plaintifl`s motion for summary judgment, (doc. no. 146), and GRANTS IN PART
and DENIES IN PART Defendants’ motion for Summaiy judgment, (doc. no. 142). The
Court grants Summary judgment for Defendants as to Plaintist Eighth Amendrnent claim

for denial of medical care against Defendants Chaney and Cravey, First Amendment

 

 

 

retaliatory transfer claim, and Fourteenth Amendment due process claim. The case shall
proceed to trial on Plaintiff’s Eighth Amendment failure to protect claim for nominal
damages only against Defendants Danforth, Zanders, McCloud, Wilcox, Jordan-Thornas,
Taylor, and Bell.

Additionally, the Court DISMISSES Defendant John Doe because the Magistrate
Judge previously denied as futile Plaintiff’s request to substitute new defendants for the John
Doe placeholder. (§e_e doc. no. 12§;\

SO ORDERED this X§

day of March, 2019, at Augusta, Georgia.

%

UNITED sTAT DIsTRICT JUDGE /

 

